      Case 2:20-cv-01354-KWR-CG Document 43 Filed 03/23/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

BRANDON CHANDLER,

              Plaintiff,
v.                                                             No. CV 20-1354 KWR/CG

EDDY COUNTY SHERIFF’S
DEPARTMENT, et al.

              Defendant.

                           ORDER FOR CLOSING DOCUMENTS

       THIS MATTER is before the Court upon review of the record. County Defendants

indicate in their Notice of Resolution of Claims Against County Defendants, (Doc. 41),

filed March 23, 2021, that they have resolved their dispute only as to Plaintiff’s claims

against Defendants Eddy County Board of County Commissioners, Eddy County

Sheriff’s Department, Sheriff Mark Cage, Lt. Victor Martinez and Deputy T. Satterfield.

       IT IS THEREFORE ORDERED that the parties shall submit closing documents

as to Defendants Eddy County Board of County Commissioners, Eddy County Sheriff’s

Department, Sheriff Mark Cage, Lt. Victor Martinez and Deputy T. Satterfield, by no

later than April 23, 2021.

       IT IS SO ORDERED.


                                   ____________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
